DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2 and 4-14 are pending wherein claim 1 is amended, claims 3 is canceled and claims 10-14 are withdrawn from consideration. 

Status of Previous Rejections
	The previous rejection of claims 1-2 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 108048719 A) is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Yang (CN 108048719 A) as applied to claim 1 and further in view of Wang et al. (Effects of calcium on the microstructures and tensile properties of Mg-5Li-3Al alloys) is withdrawn in view of the Applicant’s amendment to claim 1. 

Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, Yang (CN ‘719) discloses magnesium-lithium-based alloys having lithium, aluminum, germanium and silicon (abstract). However, the content of aluminum is 0.1 to 0.2 weight percent whereas the content of silicon is 0.4 to 0.5 weight percent and thus the sum of silicon, phosphorus, zinc and arsenic being smaller than the content of aluminum as claimed would not be met by Yang (CN ‘719). 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6. (Currently Amended) The magnesium-lithium-based alloy according to claim 1, further comprising Be, wherein a content of the Be is 0.04% by mass or more and less than 3% by mass.
This application is in condition except for the presence of claims 10-14 withdrawn from consideration. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse.
Accordingly, claims 10-14 are canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JESSEE R ROE/Primary Examiner, Art Unit 1759